UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


THEODORE M. COOK,                     
               Plaintiff-Appellant,
                 v.
                                                 No. 03-2391
THOMAS H. JAMES, Officer; THE
MORGAN STATE POLICE DEPARTMENT,
             Defendants-Appellees.
                                      
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
              William D. Quarles, Jr., District Judge.
                       (CA-03-1040-WDQ)

                      Submitted: March 31, 2004

                        Decided: June 9, 2004

   Before WIDENER, LUTTIG, and DUNCAN, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Theodore M. Cook, Appellant Pro Se. Mark Jason Davis, Assistant
Attorney General, Baltimore, Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                           COOK v. JAMES
                             OPINION

PER CURIAM:

   Theodore M. Cook appeals the district court’s order granting the
Defendants’ motion to dismiss his complaint, which was properly
construed as arising under 42 U.S.C. § 1983 (2000). We find the dis-
trict court improperly granted the Defendants’ motion to dismiss "as
unopposed." Cook filed a "Motion For Appointment Of Coun-
sel/Move For a Bench Trial," in which he clearly argued against the
Defendants’ motion to dismiss. Thus, although Cook did not caption
his pleading as a brief in opposition to the Defendants’ motion to dis-
miss, it should have been construed as such by the district court. For
the following reasons, however, we find the district court’s grant of
the Defendants’ motion to dismiss was appropriate on alternate
grounds.

   The Defendants’ motion to dismiss was premised upon a failure to
state a claim upon which relief may be granted pursuant to Fed. R.
Civ. P. 12(b)(6) and lack of subject matter jurisdiction pursuant to
Fed. R. Civ. P. 12(b)(1). We review a district court’s grant of a
motion to dismiss pursuant to both Rule 12(b)(6) and Rule 12(b)(1)
de novo. Duckworth v. State Admin. Bd. of Election Laws, 332 F.3d
769, 772 (4th Cir. 2003) (with regard to 12(b)(6)); Evans v. B. F. Per-
kins Co., 166 F.3d 642, 647 (4th Cir. 1999) (with regard to 12(b)(1)).

   The relevant facts, viewed in the light most favorable to Cook, can
be summarized as follows. After Cook and a classmate obtained
information regarding the location of the classmate’s towed vehicle,
they proceeded to the lower level of a parking garage on the campus
of Morgan State University, where Cook’s vehicle was located. Upon
seeing Defendant James, Cook’s classmate inquired why other vehi-
cles that had been ticketed were not towed. Defendant James cursed
at them and told them to leave. After entering Cook’s vehicle, Cook
and the classmate noticed Defendant James’s partner, Lou Lou Wil-
liams, standing approximately fifteen feet in front of them. Cook also
noticed Defendant James was issuing parking citations on the lower
level of the parking garage. As Cook and the classmate proceeded to
exit the garage, "all of a sudden five to seven Morgan State University
Police vehicles converged on [his] vehicle and proceeded to remove
                             COOK v. JAMES                               3
[him] ‘forcefully.’" Officer Jake Harrison "forcefully" handcuffed
Cook while pressing him against the police vehicle and waited for
Defendant James to finish issuing parking citations. Cook was
detained "well over three minutes" before Defendant James arrived at
the location where he was handcuffed. When Officer Harrison asked
Defendant James what happened, James replied "he has a slick
mouth." Officer Harrison responded, "No, that’s not what I’m asking
you, did he hit you!" The Defendant paused for a moment and
glanced around at his fellow officers before responding, "Yes, he
assaulted me!" Cook was thereupon processed and incarcerated on the
charge of second-degree assault.

   In order to sustain a § 1983 claim, a plaintiff must prove that he or
she was deprived of a constitutional right by a defendant acting under
color of state law. Adickes v. S. H. Kress & Co., 398 U.S. 144, 150
(1970). It is well-settled that Cook also must establish that Defendant
James was personally involved in the deprivation of his constitutional
rights in order to sustain a claim under § 1983. Wright v. Collins, 766
F.2d 841, 850 (4th Cir. 1985).

   In a dissenting opinion, Judge Phillips has observed that § 1983
allows the imposition of liability upon actors more remote than those
who actually inflict the ultimate constitutional injury, where their own
conduct can be said to have played a significant role in "causing" that
injury.* Wilkes v. Young, 28 F.3d 1362, 1376 (4th Cir. 1994), (citing
Monell v. New York City Dep’t of Social Servs., 436 U.S. 658, 692
(1978). We conclude Defendant James should be considered such a
remote actor because his alleged statement to Officer Harrison that
Cook assaulted him led directly to Cook’s arrest, the act Cook asserts
violated his constitutional rights. Nonetheless, we find because Cook
claims this action constituted a violation of his Fourteenth Amend-
ment right to equal protection, he fails to state a claim pursuant to
Rule 12(b)(6). "To succeed on an equal protection claim, a plaintiff
must . . . demonstrate that he has been treated differently from others

   *The majority opinion in Wilkes v. Young did not reach the question
regarding the scope of § 1983 liability. Thus, Judge Phillips’s view that
individuals, other than the individual who directly inflicted the constitu-
tional injury, can be held liable under § 1983, was not addressed by the
majority.
4                           COOK v. JAMES
with whom he is similarly situated and that the unequal treatment was
the result of intentional or purposeful discrimination." Morrison v.
Garraghty, 239 F.3d 648, 654 (4th Cir. 2001). We find Cook failed
to state a valid equal protection claim because he did not assert he
was treated differently from others with whom he was similarly situ-
ated. For the foregoing reasons, we conclude Cook fails to state a
claim upon which relief may be granted pursuant to Rule 12(b)(6).

   Cook also filed suit against the Morgan State Police Department
("MSPD"), apparently seeking to hold it liable under a theory of
respondeat superior. It is well-settled that respondeat superior gener-
ally is inapplicable to § 1983 lawsuits. Monell, 436 U.S. at 694. How-
ever, because Cook cannot state a claim against Defendant James, it
is unnecessary to consider whether the MSPD may be held liable
under such a theory.

   Finally, we find that because the dismissal of Cook’s § 1983 action
was proper, the district court correctly exercised its discretion to
decline to confer supplemental jurisdiction over Cook’s state law
claims. Pursuant to 28 U.S.C. § 1367(c)(3) (2000), a district court
may decline to exercise supplemental jurisdiction when, as here, all
of the claims over which it has original jurisdiction have been dis-
missed.

   Based on the foregoing reasons, we conclude the district court’s
dismissal of Cook’s complaint was proper, although on alternate
grounds. Accordingly, we affirm the district court’s judgment. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                          AFFIRMED